On Motion for Rehearing.
(Submitted November 17, 1913. Decided December 24, 1913.)
MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
It is said by counsel for plaintiff in the brief accompanying 'their motion for a rehearing, that the court based its decision upon a proposition that was not argued orally nor discussed in the briefs, viz.: that “train No. 3, not being scheduled to stop at Huntley station, the engineer was not required to keep a reasonable lookout and to that extent owed no duty to respondent on the track, although not there as a trespasser. ” It is now insisted that since Huntley is a union station, it was the duty of the engineer, as a matter of law, to anticipate the presence of persons there at any time and keep a reasonable lookout for them, because, though trains Nos. 3 and 4 were not scheduled to stop, trains upon the Chicago, Burlington & Quincy Railway, either on schedule time or belated, might be there, receiving or discharging passengers. The evidence does not disclose anything touching the movement of trains on the latter railway. It may be that the schedule was such that trains reached and left the station only in the daytime, and that at the hour at which defendant’s train reached the station it could not reasonably be anticipated that anyone would be there. If this was the fact, the duty to keep a lookout did not arise, for it cannot be said, as a matter of law, that it is the duty of a railway company to keep a lookout without reference to conditions existing at the *170particular place. The burden rested upon the plaintiff to show that he received his injuries through the negligence of the defendant. In order to do this he must have disclosed facts and circumstances furnishing a basis for an inference that he would not have suffered injury but for a violation of duty owed him by the defendant. If it was the fact that the movement of trains on either railway was such that the presence of persons at the station at all hours of the day or night should reasonably have been anticipated, and the corresponding duty arose to keep a lookout at all times, it was a part of plaintiff’s case to show this. As we have said, there was no evidence as to the movement of trains on the Chicago, Burlington & Quincy Railway. Indeed, the trial of the ease was conducted upon the theory, not that the defendant owed to the plaintiff the duty to anticipate his presence and keep a lookout for him, but on the .theory that the engineer actually discovered his peril and failed to exercise reasonable precautions to avoid injuring him. We held that the evidence does not disclose any liability on this theory. In other words, we determined the case on the theory upon which it was tried in the court below. If upon another trial the evidence discloses circumstances which imposed upon the engineer in charge of train No. 3 the duty to keep a lookout as he approached' the station, a case may be made for the jury as to whether he did so, and whether, under the circumstances, he might, by the exercise of ordinary care, have averted the injury. Otherwise plaintiff cannot recover.
Counsel have entered into a discussion of the last clear chance rule and its application to particular cases suggested. In the original opinion we distinguished generally the cases in which it applies from those in which it does not. We think the rule is stated there as it is generally accepted and understood, and does not in any way limit the liability of a railway company for the failure of those in charge of its trains to keep a lookout upon approaching public crossings, or stations, or any other places where the presence of persons must reasonably be anticipated. Counsel would have us lay down a rule by which the *171railway company is required to keep a lookout at all places along tbe line of its track. There are cases wbicb announce this doctrine; but tbe great weight of authority is opposed to it. In the absence of legislation exacting such a requirement, we do not feel disposed to recognize it.
The motion is denied.
Mr. Justice Holloway and Mr. Justice Sanner concur.